Title: From George Washington to Major General Lafayette, 20 May 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Morris Town 20th May 1780

I had written the inclosed my Dear Marquis previous to the receipt of yours of the 17th which arrived late yesterday. The dispatches accompanying them for the Eastward were sent off before day this morning—Mr Hamilton wrote to Capt. De La Touche on the points you mention. I also wrote to him and to Governor Trumbull.
The measures that have been taken are all evidently proper—The communication to Mr Holker was necessary and can be attended with no inco[n]venience. I could wish that Gentleman might accompany you to camp. His knowlege of the country and intelligence in business, will enable him to be useful in the arrangements we shall have to make.
General Greene will give all the aid in his power in the article of waggons—or in anything else in which it may be wanted & his means extend.
I hope the sending the Committee will not be delayed a moment.

The members appointed to draw the instructions are very good men—I shall be sorry however if General Schuyler is not of the Committee.
The sooner The Chevalier can make it convenient to honor us with a visit the better. His advice and concurrence on some points may be very important—Will you present my respects to him? The enemy are embarking more Troops at N.Y. and heavy Cannon, for, as it is said, Hallifax and Cape Breton.
I send a letter with this to halt Lees corps.
You will find that I have anticipated that part of your letter which relates to pilots for Cape Henry. You will act in this matter as you think proper.
As the post is just setting out I have not time to enlarge.
Finish your business as soon as you can and hasten home, for so I would always have you to consider Head Quarters and my house.
Mrs Washington sends you her affectionate compliments—the Gentlemen of the family theirs.
Believe me on all occasions with the greatest tenderness and sincerity Yr friend & servant.
